




Section 2: EX-10.1 (ANNUAL INCENTIVE BONUS PLAN)




[form8kexhibitforwebfi_image1.jpg]






Annual Incentive Bonus Program
 
Performance Criteria


The following performance criteria will be used as measurements in the Annual
Incentive Bonus Program. First Business Financial Services, Inc. (the
“Company”), First Business Bank, First Business Bank - Milwaukee, and First
Business Bank - Northeast will use the following three performance criteria:


•
Return on Assets

•
Core Earnings

•
Analyzed Service Charges (net of waives)



First Business Capital Corp. will use the following three performance criteria:


•
Return on Assets

•
Core Earnings

•
Net Income



First Business Factors will use the following two performance criteria:


•
Return on Assets

•
Core Earnings



First Business Trust & Investments will use the following three criteria:


•
Core Earnings

•
Revenue from New Assets under Management from existing clients

•
Revenue from New Assets under Management from new clients



First Business Equipment Finance will use the following two criteria:


•
Net Revenue

•
Credit Quality



The performance criteria used by the Company and each subsidiary entity
(“entity”) will be equally weighted in determining overall performance.





--------------------------------------------------------------------------------









Targeted Base Salary Percentage


The targeted base salary percentage for bonus payment at three possible
achievement levels (Threshold, Target and Superior) for each employment level
within the Company shall be determined by the Company Board, acting upon the
recommendation of the Compensation Committee. If targeted percentages for any
employment level shall be based on a range, then the percentage for each
participating individual within such level shall be determined by the
Compensation Committee or management, as appropriate. The targeted base salary
percentages for each participating individual shall be promptly communicated to
such individual.


Mix of the Payout


 
Company
       Entity
Company Employees
100%
n/a
Entity Employees
25%
75%



Safeguard


The company must meet one-half of the ROA threshold level before any bonus
payment can be made.


Clawback


The Company will recover any excess bonus paid to any current or former
executive officer if payment is based upon materially inaccurate financial
statements.


Eligibility


Employees must work a minimum of 30 hours per week to qualify for the bonus
program.


Employees must be hired by October 1 of any year the plan is in effect to be
eligible for the Bonus Program. All employees must be employed on the date of
payout to receive their bonus.


If an employee is promoted before October 1 of any year the plan is in effect,
then that employee will be eligible for the bonus percentage that is
commensurate with their new position for that year.


If an employee transfers between entities or between the Company and an entity
on or after July 1 of any year the plan is in effect, then that employee’s bonus
will be calculated based on the performance of the entity or the Company that
they were employed in prior to the transfer.


The entity President and the Company CEO may approve redistribution of bonus
dollars to eligible participants within the entity or the Company as
circumstances and individual performance warrant. Section 16 Officers are not
eligible for any redistributed bonus dollars under this provision, however,
bonus dollars may be adjusted downward as individual performance warrants.


Approved: January 25, 2013



